          Case:
         Case   20-80139, 11/25/2020,
              4:18-cv-06690-HSG       ID: 11906788,
                                  Document          DktEntry:
                                             104 Filed        4, Page
                                                       11/25/20   Page1 1ofof1 1




                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          NOV 25 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
KATHLEEN SMITH, on behalf of herself              No.    20-80139
and all others similarly situated,
                                                  D.C. No. 4:18-cv-06690-HSG
                 Plaintiff-Respondent,            Northern District of California,
                                                  Oakland
 v.
                                                  ORDER
KEURIG GREEN MOUNTAIN, INC.,

                 Defendant-Petitioner.

Before: CLIFTON and LEE, Circuit Judges.

      Petitioner’s motion for leave to file a reply in support of the petition for

permission to appeal (Docket Entry No. 3) is granted. The reply has been filed.

      The court, in its discretion, denies the petition for permission to appeal the

district court’s September 21, 2020 order granting class action certification. See

Fed. R. Civ. P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir.

2005).




AT/MOATT
